 Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.1 Filed 01/15/20 Page 1 of 20




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DISTRICT

MICHAEL L. SICKINGER,

      Plaintiff,                               Case No:

v.                                             Hon.

LONNIE V. TUALA AND
BASIN TRANSPORTATION, LLC,

      Defendants.

 MICHAEL L. BATTERSBY (P29012)          EBONY L. DUFF (P65431)
 THE SAM BERNSTEIN LAW FIRM             GARAN LUCOW MILLER, P.C.
 Attorneys for Plaintiff                Attorney for Defendant Basin
 31731 Northwestern Hwy., Suite 333     Transportation, LLC
 Farmington Hills, MI 48334             1155 Brewery Park Blvd., Suite 200
 800.588.7121                           Detroit, MI 48207
 mbattersby@sambernstein.com            313.446.5543
                                        eduff@garanlucow.com

                   NOTICE FOR REMOVAL OF CAUSE TO
                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

      NOW COMES Defendant, BASIN TRANSPORTATION, LLC, by and

through its attorneys, GARAN LUCOW MILLER, P.C., and hereby gives

notice of its removal of this action from the Circuit Court for the County of

Wayne State of Michigan (Case No. 19-015538-NI) to the United States

District Court for the Eastern District of Michigan Southern Division,
 Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.2 Filed 01/15/20 Page 2 of 20




pursuant to 28 U.S.C. § 1332. In support of its Notice of Removal, BASIN

TRANSPORTATION, LLC, states as follows:

        1.      State Court Action. This is an action initially filed in the Circuit

Court for the County of Wayne, State of Michigan, on November 19, 2019,

being numbered 19-015538-NI on the docket of said Court, asserting a

claim        against    Defendants,     LONNIE      V.    TUALA      and    BASIN

TRANSPORTATION, LLC, seeking money damages for personal bodily

injuries sustained and arising out of an automobile accident that occurred

on October 24, 2018.

        2.      Diversity of Citizenship.

                (a)    The Plaintiff, as is alleged in Paragraph 1 of the

Complaint, is a citizen of the United States and of the State of Michigan.

                (b)    Defendant BASIN TRANSPORTATION, LLC, as alleged

in Paragraph 3 of the Complaint, is a Colorado Domestic Limited Liability

Company with its principle place of business and Resident Agent in

Littleton, Colorado.

                (c)    Defendant LONNIE V. TUALA, as alleged in Paragraph 2

of the Complaint, is a resident of the County of Macoupin, Illinois.

                (d)    For the purposes of the removal, Defendants are not

citizens of the State of Michigan and, therefore, there exists a complete


                                            2
 Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.3 Filed 01/15/20 Page 3 of 20




diversity of citizenship between the parties and this Court has jurisdiction

pursuant to 28 U.S.C. §1332.

       3.   Amount in Controversy.        Plaintiff alleges that the amount in

controversy exceeds $25,000.

       4.   State Court Documents Attached. A Summons and Complaint

was served upon Defendant BASIN TRNASPORTATION, LLC, on

December 17, 2019, by certified mail return receipt requested. Removal is

timely under 28 U.S.C. §1446(b). BASIN TRANSPORTATION, LLC, has

not appeared in the Circuit Court for the County of Wayne, State of

Michigan. Attached hereto as Exhibit A is a copy of the Summons and

Complaint as it was served upon Defendant BASIN TRANSPORTATION,

LLC.

       5.   Relief Requested.      Defendant BASIN TRANSPORTATION,

LLC respectfully requests the United States District Court for the Eastern

District of Michigan accept this Notice of Removal and that it assume

jurisdiction of this cause and issue such further orders and processes that

may be necessary to bring before it all parties necessary for the trial hereof.




                                      3
  Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.4 Filed 01/15/20 Page 4 of 20




                                    Respectfully submitted,

                                    GARAN LUCOW MILLER, P.C.


                                    /s/ Ebony L. Duff
                                    EBONY L. DUFF (P65431)
                                    Attorneys for Defendant
                                    1155 Brewery Park Blvd., Suite 200
                                    Detroit, MI 48207
                                    313.446.5543
                                    eduff@garanlucow.com
Dated: January 15, 2020
1485940




                                      4
Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.5 Filed 01/15/20 Page 5 of 20




                       EXHIBIT A
                Case 2:20-cv-10101-LJM-EAS     ECF No. 1, PageID.6 Filed
                                         Original - Court
                                                                         01/15/20 Page 6 of 20
                                                                   2nd Copy - Plaintiff
Approved, SCAO
                                                           1st Copy- Defendant                      3rd Copy -Return

           STATE OF MICHIGAN                                                                                              CASE NO.
          THIRD JUDICIAL CIRCUIT                                       SUMMONS                                           19-015538-NI
              WAYNE COUNTY                                                                                         Hon.David A. Groner
Court address : 2 Woodward Ave., Detroit MI 48226                                                                         Court telephone no.: 313-224-5225

Plaintiff’s name(s), address(es), and telephone no(s)                                     Defendant’s name(s), address(es), and telephone no(s).
Sickinger, Michael L                                                        v             Basin Transportation LLC

Plaintiff’s attorney, bar no., address, and telephone no

Michael L. Battersby 29012
31731 Northwestern Hwy Ste 333
Farmington Hills, MI 48334-1669

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

 Domestic Relations Case
   There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or  family
    members of the person(s) who are the subject of the complaint.
   There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
    family members of the person(s) who are the subject of the complaint. I have separately filed a completed confidential case inventory
   (form MC 21) listing those cases.
   It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
    or family members of the person(s) who are the subject of the complaint.

 Civil Case
   This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035
   MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of the
    complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
   There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
   A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has
      been previously filed in  this court,     ____________________________________________________ Court,
     where it was given case number __________________ and assigned to Judge __________________.

    The action       remains        is no longer pending.


   Summons section completed by court clerk.                            SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
    copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside
     this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
   complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
    you fully participate in court proceedings, please contact the court immediately to make arrangements.

Issue date                                                  Expiration date*                         Court clerk
11/19/2019                                                  2/18/2020                                Deborah Bynum

                                                                                                             Cathy M. Garrett- Wayne County Clerk.
*This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

MC 01 (9/19)                     SUMMONS                                    MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
                Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.7 Filed 01/15/20 Page 7 of 20
                                                                                                                       SUMMONS
                                                                                                      Case No. :   19-015538-NI

                                                                PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to complete
service you must return this original and all copies to the court clerk.

                                        CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE


                    OFFICER CERTIFICATE                                OR                 AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed                Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party (MCR 2.104[A][2]), and                    adult, and I am not a party or an officer of a corporate party
that: (notarization not required)                                                (MCR 2.103[A]), and that:         (notarization required)

 I served personally a copy of the summons and complaint.
 I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
    together with _____________________________________________________________________________________________
                             List all documents served with the Summons and Complaint
_________________________________________________________________________________________________________________

_________________________________________________________________________________________________ on the defendant(s):

Defendant's name                                     Complete address(es) of service                  Day, date, time




 I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s) and
    have been unable to complete service.
Defendant's name                                     Complete address(es) of service                  Day, date, time




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the best of my
information, knowledge, and belief.

Service fee            Miles traveled     Fee                                  Signature
$                      $                  $

Incorrect address fee Miles traveled      Fee       Total fee                  Name (type or print)
$                                         $         $
                      $
                                                                               Title
Subscribed and sworn to before me on _____________________ , _____________________________________ County, Michigan.
                                          Date
My commission expires: _____________________ Signature: ______________________________________________________
                           Date                                     Deputy court clerk/Notary public

Notary public, State of Michigan, County of ________________________________________________________________________

                                                        ACKNOWLEDGMENT OF SERVICE

I acknowledge that I have received service of the summons and complaint, together with _____________________________________
                                                                                                Attachments
_________________________________________________ on _______________________________________________________
                                                                             Day, date, time

_________________________________________________ on behalf of ______________________________________________.
 Signature
Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.8 Filed 01/15/20 Page 8 of 20
Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.9 Filed 01/15/20 Page 9 of 20
Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.10 Filed 01/15/20 Page 10 of 20
Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.11 Filed 01/15/20 Page 11 of 20
Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.12 Filed 01/15/20 Page 12 of 20
Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.13 Filed 01/15/20 Page 13 of 20
Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.14 Filed 01/15/20 Page 14 of 20
Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.15 Filed 01/15/20 Page 15 of 20
Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.16 Filed 01/15/20 Page 16 of 20




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DISTRICT

MICHAEL L. SICKINGER,

      Plaintiff,                              Case No:

v.                                            Hon.

LONNIE V. TUALA AND
BASIN TRANSPORTATION, LLC,

      Defendants.

 MICHAEL L. BATTERSBY (P29012)          EBONY L. DUFF (P65431)
 THE SAM BERNSTEIN LAW FIRM             GARAN LUCOW MILLER, P.C.
 Attorneys for Plaintiff                Attorney for Defendant Basin
 31731 Northwestern Hwy., Suite 333     Transportation, LLC
 Farmington Hills, MI 48334             1155 Brewery Park Blvd., Suite 200
 800.588.7121                           Detroit, MI 48207
 mbattersby@sambernstein.com            313.446.5543
                                        eduff@garanlucow.com

                                  AFFIDAVIT

STATE OF MICHIGAN )
                  ) ss.
COUNTY OF WAYNE )

      EBONY L. DUFF, being first duly sworn, deposes and says, that she

is associated with the law firm of GARAN LUCOW MILLER, P.C. and that

she has been charged with the defense and representation of Defendant

BASIN TRANSPORTATION, LLC, herein; that in such capacity she has

prepared the foregoing Notice for Removal of Cause to the United States

District Court, Eastern District of Michigan, Southern Division, that the
Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.17 Filed 01/15/20 Page 17 of 20




matters set forth in said Notice are true except as to those matters stated

herein to be upon his information and belief as to which matters she is

informed and believes same to be true.

     Further deponent sayeth not.


                                         /s/ Ebony L. Duff
                                         EBONY L. DUFF (P65431)


Subscribed and sworn to before me
on the 15th day of January, 2020

/s/ Susan M. Westphal
Susan M. Westphal, Notary Public
County of Wayne, State of Michigan
My Commission Expires: 05/10/2020
Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.18 Filed 01/15/20 Page 18 of 20




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DISTRICT


                         CERTIFICATE OF SERVICE
     SUSAN M. WESTPHAL, being first duly sworn, deposes and says
that she is employed with the law firm of GARAN LUCOW MILLER, P.C.,
and that on the 15th day of January, 2020, she caused to be served a true
copy of NOTICE FOR REMOVAL, AFFIDAVIT and PROOF OF SERVICE
upon the following:

Michael L. Battersby (P29012)         Clerk Assignment
Attorney for Plaintiff                WAYNE COUNTY CIRCUIT COURT
mbattersby@sambernstein.com           Two Woodward Avenue
                                      Detroit, MI 48226


by electronic filing the foregoing paper with the Clerk of the Court using the
E-File & Serve system.



                                   /s/ Susan M. Westphal
Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.19 Filed 01/15/20 Page 19 of 20




                                 STATE OF MICHIGAN

                   IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

MICHAEL L. SICKINGER,

          Plaintiff,                                    Case No: 19-015538-NI

v.                                                      Hon. David A. Groner

LONNIE V. TUALA AND
BASIN TRANSPORTATION, LLC,

          Defendants.

 MICHAEL L. BATTERSBY (P29012)                  EBONY L. DUFF (P65431)
 THE SAM BERNSTEIN LAW FIRM                     GARAN LUCOW MILLER, P.C.
 Attorneys for Plaintiff                        Attorney for Defendant Basin
 31731 Northwestern Hwy., Suite 333             Transportation, LLC
 Farmington Hills, MI 48334                     1155 Brewery Park Blvd., Suite 200
 800.588.7121                                   Detroit, MI 48207
 mbattersby@sambernstein.com                    313.446.5543
                                                eduff@garanlucow.com

                           NOTICE OF FILING OF REMOVAL

          PLEASE TAKE NOTICE that a Notice of Removal of the entitled action from the

Wayne County Circuit Court, State of Michigan, to the United States District Court for

the Eastern District of Michigan, a copy of which is attached hereto, was duly filed on

January 15, 2020, in the United States District Court for the Eastern District of Michigan.

                                                 Respectfully submitted,

                                                 GARAN LUCOW MILLER, P.C.


                                                 /s/ Ebony L. Duff
                                                 EBONY L. DUFF (P65431)
                                                 Attorneys     for   Defendant    Basin
                                                 Transportation, LLC
                                                 1155 Brewery Park Blvd., Suite 200
                                                 Detroit, MI 48207
                                                 313.446.5543
Dated: January 15, 2020
1486360
Case 2:20-cv-10101-LJM-EAS ECF No. 1, PageID.20 Filed 01/15/20 Page 20 of 20




                                STATE OF MICHIGAN

               IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

MICHAEL L. SICKINGER,

      Plaintiff,                                      Case No: 19-015538-NI

v.                                                    Hon. David A. Groner

LONNIE V. TUALA AND
BASIN TRANSPORTATION, LLC,

      Defendants.

 MICHAEL L. BATTERSBY (P29012)                 EBONY L. DUFF (P65431)
 THE SAM BERNSTEIN LAW FIRM                    GARAN LUCOW MILLER, P.C.
 Attorneys for Plaintiff                       Attorney for Defendant Basin
 31731 Northwestern Hwy., Suite 333            Transportation, LLC
 Farmington Hills, MI 48334                    1155 Brewery Park Blvd., Suite 200
 800.588.7121                                  Detroit, MI 48207
 mbattersby@sambernstein.com                   313.446.5543
                                               eduff@garanlucow.com

                                 PROOF OF SERVICE

STATE OF MICHIGAN)
                 ) ss.
COUNTY OF WAYNE )

        DEBORAH BROSSOIT, being first duly sworn, deposes and says that she is
employed by GARAN LUCOW MILLER, P.C., and that on the 15th day of January,
2020, she served by electronic filing the foregoing paper with the Clerk of the Court
using the Court’s E-File and Serve website which will send notification of such filing to
the following:

              Michael L. Battersby (P29012)
              Attorney for Plaintiff
              mbattersby@sambernstein.com




                                               /s/ Susan M. Westphal
